Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-12-00810-CR

                                    IN RE Erica D. HAYWOOD

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 3, 2012, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM


DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2012-CR-6907 & 2012-CR-6908, in the 399th Judicial District Court,
Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.